Citation Nr: 0034096	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  95-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma secondary to exposure to ionizing radiation, or 
alternatively, secondary to excessive sun exposure, to 
include whether new and material evidence has been presented 
to reopen the ionizing radiation claim.

2.  Entitlement to service connection for metastatic 
malignant melanoma with postoperative residuals of a 
craniotomy including blindness secondary to exposure to 
ionizing radiation, to include whether new and material 
evidence has been presented to reopen the claim.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from January 1960 to 
November 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision, in which the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen claims for 
service connection for basal cell carcinoma and residuals of 
metastatic malignant melanoma as secondary to exposure to 
ionizing radiation.  During his appearance before the RO in 
May 1994, the appellant amended his claim to include 
consideration of service connection for basal cell carcinoma 
as secondary to excessive sun exposure.  The Board has 
rephrased this issue on the title page to reflect this 
amended claim.  See Ashford v. Brown, 10 Vet.App. 120, 123 
(1997) (a new theory of etiology regarding the same 
underlying disorder does not result in a "new" claim for 
adjudication purposes).


FINDINGS OF FACT

1.  In a decision dated in April 1992, the RO denied claims 
for service connection for residuals of metastatic malignant 
melanoma and basal cell carcinoma on the basis that the 
appellant's in- service dose of ionizing radiation was 
insufficient to establish a causal relationship between his 
diseases and active service.  The appellant was notified of 
this decision in May 1992, but he did not submit a timely 
appeal.

2.  Additional evidence since the RO's April 1992 decision is 
both new and material inasmuch as it includes competent 
evidence which places in question the factual basis for his 
dose estimate.


CONCLUSIONS OF LAW

1.  The RO's April 1992 rating decision, which denied service 
connection for residuals of metastatic malignant melanoma and 
basal cell carcinoma as secondary to exposure to ionizing 
radiation, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2000).

2.  The evidence received subsequent to the RO's April 1992 
decision, which denied service connection for residuals of 
metastatic malignant melanoma as secondary to exposure to 
ionizing radiation, is both new and material and serves to 
reopen the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  The evidence received subsequent to the RO's April 1992 
decision, which denied service connection for residuals of 
basal cell carcinoma as secondary to exposure to ionizing 
radiation, is both new and material and serves to reopen the 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the newly submitted evidence is 
so significant as to warrant reopening of his previously 
denied claims for service connection for basal cell carcinoma 
and residuals of metastatic malignant melanoma as secondary 
to exposure to ionizing radiation.  He specifically maintains 
that the adiabatic charts he submitted prove his exact 
location during Operation DOMINIC I and constitute 
incontrovertible evidence that he was about three to three 
and one half miles from ground zero. 

Initially, the Board notes that it has the obligation to make 
an independent determination of its jurisdiction regardless 
of jurisdictional findings made by the RO.  Rowell v. 
Principi, 4 Vet.App. 9, 15 (1993); Barnett v. Brown, 8 
Vet.App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also 38 C.F.R. § 20.101(c) (2000) (within the VA regulatory 
system, the Board is the sole arbiter of decisions concerning 
its jurisdiction).  In the Supplemental Statement of the Case 
(SSOC) dated in August 1999, the RO determined that new and 
material had been submitted to reopen the claims, and 
proceeded to review the issues on a de novo basis.

The appellant originally filed a claim for service connection 
for residuals of malignant melanoma as secondary to exposure 
to ionizing radiation in July 1987.  The RO denied this claim 
in rating decisions dated in March 1988, May 1989 and January 
1991.  In April 1991, the appellant filed a claim for service 
connection for basal cell carcinoma as secondary to exposure 
to ionizing radiation.  In April 1992, the RO reopened the 
claim for service connection for residuals of malignant 
melanoma following the receipt of evidence from the Defense 
Nuclear Agency (DNA) which confirmed the appellant's 
participation in Operation DOMINIC II/PLOWSHARE.  However, 
the RO denied both claims on the merits, and notified the 
appellant of this decision in May 1992.  He did not file a 
timely Notice of Disagreement (NOD) with the RO's decision, 
and that decision is final.  38 C.F.R. § 20.302(a) (2000) (an 
NOD must be filed within one year from the date that the 
agency of original jurisdiction mails notice of the adverse 
determination).  See also 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d) (2000).

The appellant next attempted to reopen his claims for service 
connection for basal cell carcinoma and residuals of 
metastatic melanoma in August 1993.  The RO declined to 
reopen these claims in a rating decision dated in November 
1993, and this appeal ensues from that decision.  Therefore, 
the Board finds that the new and material standard must 
initially be applied with respect to the adjudication of this 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000); see also Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet.App. 216, 
220 (1994); Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material, and the failure to satisfy either prong 
ends the inquiry and requires that the claim be denied.  
Smith v. West, 12 Vet.App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  

Additionally, service connection for disease or disability 
related to exposure to ionizing radiation can be also be 
awarded under the provisions of 38 C.F.R. § 3.309(d) or 
38 C.F.R. § 3.311.  Service connection shall be granted to a 
"radiation exposed veteran," as defined by VA law and 
regulations, for leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphoma (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated) and cancer of the urinary tract.  
38 C.F.R. § 3.309 (2000).

Additionally, service connection can be awarded for specified 
"radiogenic" diseases under the provisions of 38 C.F.R. 
§ 3.311.  At the time of the RO's decision dated in April 
1992, the inclusive list of "radiogenic" diseases included 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non- malignant thyroid 
nodular disease, ovarian cancer, and parathyroid adenoma.  
Subsequent to the RO's April 1992 decision, VA amended 
38 C.F.R. § 3.311 to include tumors of the brain and central 
nervous system, cancer of the rectum, lymphomas other than 
Hodgkin's disease, prostate cancer and any other cancer.  See 
59 Fed.Reg. 45975 (Sept. 6, 1994); 60 Fed.Reg. 9628 (Feb. 21, 
1995); 60 Fed.Reg.53277 (Oct. 13, 1995); 63 Fed.Reg. 50994 
(Sept. 24, 1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made, and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In the 
April 1992 decision, the RO denied the claims for service 
connection for residuals of metastatic malignant melanoma and 
basal cell carcinoma on the basis that the appellant's in- 
service exposure to ionizing radiation was insufficient to 
establish a causal relationship between his diseases and 
active service.  Therefore, the issue currently before the 
Board is whether the additional evidence submitted since the 
RO's decision in April 1992 is both new and material in that 
tends to establish that metastatic malignant melanoma and/or 
basal cell carcinoma were incurred or aggravated during 
active service, or may be presumed to have been incurred.  

At the time of the RO's April 1992 decision, the appellant 
alleged that his residuals of metastatic malignant melanoma 
and basal cell carcinoma were caused by his in- service 
exposure to ionizing radiation.  In this respect, he claimed 
to have witnessed approximately 30 hydrogen nuclear tests 
during Operation DOMINIC I and Operation DOMINIC 
II/PLOWSHARE.  He submitted a document, titled Announced 
United States Nuclear Tests, July 1945 through December 1983 
(NVO-209) (Rev. 4), in which he identified his participation 
in various nuclear tests.
During these tests, he served as a weatherman/aerographer 
(AG) in the Christmas and Johnston Islands while aboard the 
USS FORSTER (DER 334).  

The appellant's service medical records were negative for 
complaint, treatment, manifestation or diagnosis of basal 
cell carcinoma or malignant metastatic carcinoma.  His 
service records reveal that he served on the USS FORSTER (DER 
334) in 1962.  His military occupational specialty was listed 
as a weather observer.

The appellant's post- service clinical records first revealed 
a diagnosis of intraparenchymal metastatic brain tumor in 
1984.  Following biopsy, the diagnosis was metastatic 
malignant melanoma of the left parietal area, 
undifferentiated carcinoma metastatic to the left inguinal 
region and primary site of malignancy unknown.  He 
subsequently underwent whole brain irradiation therapy, and 
developed probable radiation retinopathy with partial 
blindness.  In 1988, he underwent excision of metastatic 
melanoma in the abdomen.  In 1991, he had a biopsy confirmed 
infiltrating basal cell carcinoma on the right back.

In a letter dated in March 1991, DNA confirmed through Navy 
records that the appellant was present at Operation DOMINIC 
I, an atmospheric nuclear test series conducted in the 
Pacific Ocean, while assigned to the USS FORSTER (DER 334) 
from April 25 to November 3, 1962.  A careful search of his 
dosimetry data revealed a total recorded dose of 0.259 rem 
gamma.  A December 1991 letter from DNA further indicated 
that the appellant was issued two film badges during 
Operation DOMINIC in 1962.  From April 26 to September 27, 
1962, his film badge recorded a dose of 0.147 rem gamma.  
From September 21 to November 4, 1962, his film badge 
recorded a dose of 0.112 rem gamma.  His total dose was 0.259 
rem gamma.  

DNA further provided a History of USS FORSTER (DER 334) which 
stated that Operation DOMINIC was a 36- detonation 
atmospheric nuclear test series.  Twenty- five tests occurred 
at Christmas Island, ten at Johnston Island, and one in the 
eastern Pacific.  The first phase of Operation DOMINIC, which 
included 27 of the DOMINIC tests, occurred from April 25 to 
July 11, 1962.  The second phase of Operation DOMINIC took 
place from October 2 to November 3, 1962.  An enclosed table 
showed that the FORSTER never came closer to 220 miles from 
ground zero during the first phase of Operation DOMINIC.  
During the second phase of DOMINIC, the FORSTER participated 
in two high altitude tests that were detonated from a THOR 
missile (Tests BLUEGILL PRIME and KINGFISH).  Following Test 
KINGFISH, which was detonated at 2:10 a.m. on November 1, 
1962, the FORSTER conducted a search for instrumented rocket 
nose cones from 4:56 a.m. until 5:03 p.m.

In summation, DNA indicated that a careful search of 
dosimetry data for the above- mentioned period revealed that 
218 individuals believed to represent all or virtually all of 
the FORSTER crew during DOMINIC were issued film badges.  The 
recorded mean radiation exposure for the group was 0.265 rem 
gamma with a range of exposure from 0 to 1.305 rem gamma.  
All of those exposures were well within the national 
occupational radiation exposure standards which permitted 5.0 
rem per calendar year.  Based on this data, in March 1992, 
the Acting Chief Medical Doctor for Environmental Medicine 
and Public Health concluded that it was highly unlikely that 
the appellant's diseases could be attributed to his exposure 
to ionizing radiation in service.  Later in March 1992, the 
Director, Compensation and Pension Service opined that there 
was no reasonable possibility that the appellant's disability 
was the result of such exposure.

In connection with the current appeal, the appellant provided 
argument and testimony to the effect that, during Operations 
DOMINIC and DOMINIC II/PLOWSHARE, he came within 10 miles of 
ground zero at least 30 percent of the time, and within 5 
miles of ground zero another 30 percent of the time.  He 
further argued that he was at ground zero five within 3- 5 
minutes after detonation, and that he personally went through 
ground zero three times.  In support of these assertions, he 
submitted adiabatic charts (also known as sun high altitude 
charts), which he prepared himself while aboard the USS 
FORSTER during Operation DOMINIC, which he claimed supported 
his contentions.  He argued that the locations of the USS 
FORSTER provided by DNA failed to account for all of her 
service at sea.  He also testified that his basal cell 
carcinoma resulted from his excessive sun exposure while 
serving in the South Pacific, and he asserted that the Merck 
Manual stated that basal cell carcinoma was very common among 
sailors.

In a letter dated in July 1997, the Defense Special Weapons 
Agency (DSWA) (formerly DNA) provided further information 
regarding the activities of the USS FORSTER during Operation 
DOMINIC I.  According to available dosimetry, the appellant 
was issued two film badges which showed 0.0147 rem from April 
26 to September 27, and 0.112 rem from September 21 to 
November 4, 1962.  With regard to his potential exposure to 
residual contamination from fallout (including shore leave), 
DSWA concluded that the appellant was not exposed to 
radiation from fallout during his participation in DOMINIC I.  

DSWA next noted that, during the appellant's tour of duty, 
three THOR missile aborts resulted in 239PU- contaminated 
debris on Johnston Island.  Only those personnel who 
participated in debris clean- up, launch pad repair and 
decontamination had any potential for inhalation or ingestion 
of 239PU originating from those mishaps. 

Finally, the DSWA noted that most film badges issued during 
the operation were damaged by the high heat and humidity in 
the area, and that such damage resulted in overstated 
readings.  An evaluation of his film badges, which were on 
file at Bechtal Nevada Corporation, revealed that they were 
damaged from heat and emulsion aging and had extremely faint 
filter images.  Therefore, the readings were not reliable 
indicators of his potential dose, and were superseded by a 
reconstructed dose of 0 rem.

In a letter dated in October 1998, the Defense Threat 
Reduction Agency (DTRA, formerly DSWA) informed the RO of its 
receipt of the adiabatic plot charts.  However, it was 
requested that either the appellant or VA provide information 
which would help to accurately interpret codes contained in 
the charts.  In December 1998, the RO contacted that 
appellant's father who indicated that the appellant was very 
ill and confused, and mentally incapable of providing any 
further information.  In August 1999, DTRA informed the RO 
that the adiabatic charts were not relevant to, or had no 
impact on, the determination of the appellant's radiological 
dose.  In support of this conclusion, DTRA indicated 
confidence that sufficient alternative sources of 
meteorological data were consulted to render the appropriate 
dose assessment for the appellant's service aboard USS 
FORSTER during Operation DOMINIC I. 

In further support of his claim, the appellant submitted his 
VA clinical records showing his follow- up treatment for 
basal cell carcinoma and residuals of metastatic malignant 
melanoma.  Of note, a January 1992 dermatology surgery clinic 
note showed excision of basal cell carcinoma on the left 
forehead. 

As noted previously, the appellant's claims for service 
connection for residuals of metastatic malignant melanoma and 
basal cell carcinoma were previously denied on the basis that 
the appellant's in- service dose of ionizing radiation was 
insufficient to establish a causal relationship between his 
diseases and active service.  In connection with the current 
appeal, he has introduced new evidence, in the form of 
testimony and adiabatic charts prepared by himself during 
Operation DOMINIC, which challenge the basis for the official 
estimate of his radiation exposure.  In essence, he contends 
that his adiabatic charts plot the location of the USS 
FORSTER closer in proximity to surface zero than recognized 
by DTRA.  For purposes of reopening, his assertions must be 
presumed credible.  Duran, 7 Vet.App. at 220 (1994).  
Additionally, the Board must presume his competency, as a 
trained aerographer and sailor, to interpret his own work.  
Thus, he has also presented material evidence which is 
sufficient to reopen both claims.

As addressed in the remand below, the Board is of the opinion 
that further development of this claim is warranted prior to 
any further adjudication.


ORDER

The claim for service connection for basal cell carcinoma 
secondary to exposure to ionizing radiation is reopened.  To 
this extent only, the appeal is granted.

The claim for service connection for metastatic malignant 
melanoma with postoperative residuals of a craniotomy 
including blindness secondary to exposure to ionizing 
radiation, is reopened.  To this extent only, the appeal is 
granted.


REMAND

As noted above, the Board has found that the newly submitted 
evidence meets the minimum thresholds to place in question 
the factual basis for the appellant's dose exposure estimate.  
The appellant has not pointed to any specific data from the 
adiabatic charts which place him closer to ground zero than 
did DTRA, and, considering his deteriorated condition, it 
does not appear that he is capable of providing such 
information. 

DTRA rejected the adiabatic charts as a source of information 
regarding the appellant's location during DOMINIC I without 
explanation, simply stating that the charts were not relevant 
to, or had no impact on, the determination of the appellant's 
radiological dose.  Because the Board must provide reasons 
and bases for its findings, explanation from DTRA as to why 
the adiabatic charts lack relevancy with respect to the 
appellant's location during DOMINIC I is required.  

Additionally, the Board notes that DTRA has not addressed the 
appellant's assertions of exposure to ionizing radiation 
while serving aboard either USS NEWELL or USS DURANT in 1962- 
63.  He stated that his exposure occurred in the area of the 
Marshall Islands.  

The Board next notes that Congress recently enacted 
legislation which clarified and reaffirmed VA's duty to 
assist claimants in the development of claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (to be codified at 38 U.S.C.A. §§ 5103A and 5107).  
Among these duties, VA must provide a medical examination or 
obtain medical opinion when such examination is necessary to 
make a decision on the claim.  An examination is considered 
necessary when the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (b) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (c) does not contain sufficient medical evidence for VA 
to make a decision on the claim.

In this case, the evidence of record reveals that the 
appellant has been treated for basal cell carcinomas, and he 
alleges that such disease results from his excessive sun 
exposure while serving in the South Pacific.  In support of 
his claim, he has referenced the Merck Manual for the 
proposition that such disease is common among sailors.  The 
Board is of the opinion that he should be provided VA 
dermatology examination in order to determine whether any 
basal cell carcinomas are the result of his exposure to the 
sun in service.  In the event that the appellant is unable to 
attend his VA examination for good cause, such as illness or 
incapacity, the RO should forward his claims folder for an 
opinion based upon review of the claims folder.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant and inform 
him of his right to submit additional argument 
and/or documentation regarding his presence in the 
surface zero zones during Operation DOMINIC I and 
Operation DOMINIC II/PLOWSHARE.  He should also be 
informed of his right to provide additional 
factual information regarding his alleged 
excessive exposure to the sun in service, or any 
other evidence relevant to his claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The RO should obtain the appellant's VA 
clinical records, both inpatient and outpatient, 
since May 1994, and associate those records with 
the claims folder.

3.  Following the receipt of any additional 
evidence pertaining to the radiation claims, the 
RO should forward this information, along with the 
adiabatic charts originally submitted by the 
appellant, to DTRA.  DTRA should then be asked 
whether the adiabatic charts or other evidence 
submitted by the appellant affect the calculation 
of his radiological dose.  If the answer is 
"no", DTRA must provide reasons and bases as to 
why this is the case, and specifically why the 
adiabatic charts do not place him closer to ground 
zero than the official sources.  If the answer is 
"yes", DTRA should recalculate his exposure.  
DTRA should also address the contentions made by 
the appellant as to his presence on USS NEWELL and 
USS DURANT in the Marshall Islands during DOMINIC 
I and DOMINIC II/PLOWSHARE.  

4.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
dermatology examination for the purpose of 
determining the relationship of his basal cell 
carcinomas to sun exposure.  Following examination 
and interview of the appellant, the examiner 
should express opinions on the following question:  
Is it least as likely as not that any basal cell 
carcinoma was caused by the appellant's exposure 
to the sun during active?  If the physician cannot 
provide the requested opinions without resort to 
speculation, it should be indicated.  The 
physician should provide the rationale for any 
conclusion reached and cite the evidence relied 
upon or rejected in forming any opinion.  The 
claims folder and a copy of this remand must be 
made available to the examiner prior to the 
examination for review.

In the event the appellant is unable to attend his 
VA examination for good cause, such as illness or 
incapacity, the RO should forward his claims 
folder in order to obtain the requested opinions 
based upon review of the claims folder.

5.  Thereafter, the RO should review the claims 
folder to ensure that all appropriate development 
has been completed under 38 C.F.R. § 3.311.

6.  Thereafter, the RO should thoroughly review 
the claims folder to ensure that all regulatory 
requirements under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
have been satisfied.  Specifically, the RO should 
ensure that all duty to assist and notice 
requirements under the newly enacted 38 U.S.C.A. 
§ 5103A have been satisfied.

7.  After completion of the above, the RO should 
readjudicate the claims for service connection for 
basal cell carcinoma secondary to exposure to 
ionizing radiation, or alternatively, secondary to 
excessive sun exposure, and service connection for 
metastatic malignant melanoma with postoperative 
residuals of a craniotomy including blindness 
secondary to exposure to ionizing radiation.  In 
so doing, the RO should consider all of the 
evidence of record, including any additional 
evidence obtained by the RO pursuant to this 
remand.  If either decision remains unfavorable, 
the appellant and his representative should be 
furnished an SSOC and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



